Exhibit 10.1

 

¨    Optionee’s Copy        

¨    Company’s Copy       

 

FTI CONSULTING, INC 1997 STOCK OPTION PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

To                     :

 

FTI Consulting, Inc. (the “Company”) has granted you an option (the “Option”)
under the 1997 Stock Option Plan (the “Plan”) to purchase              shares of
the Company’s common stock, $0.01 par value (the “Shares”), at              per
share (the “Exercise Price”). The Date of Grant was                     .

 

The Option is subject in all respects to the applicable provisions of the Plan,
a copy of which is attached. By signing this agreement (the “Agreement”), you
acknowledge receiving the Plan. This Agreement incorporates the Plan by
reference and specifies other applicable terms and conditions. All terms not
defined by this Agreement have the meanings given in the Plan. The Compensation
Committee (the “Committee”) may adjust the number of Shares and the Exercise
Price from time to time under the Plan. The Option is intended to be an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended.

 

In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Option:

 

(1) You may not exercise the Option before                     , except as
otherwise provided below.

 

  a. Thereafter, you may exercise the Option as follows:

 

  i. One-Third (1/3) of the Shares on or after                     ;

 

  ii. Two-Thirds (2/3) of the Shares on or after                     ; and

 

  iii. All of the Shares on or after                     , for a total of
                     Shares.

 

  b. The Option will expire no later than the close of business on
                    .

 

  c. The Committee may, in its sole discretion, accelerate the time at which you
may exercise part or all of the Option.



--------------------------------------------------------------------------------

  d. The Option will become immediately exercisable in full upon the occurrence
of a “Substantial Corporate Change” as defined in the Plan, subject to the
Plan’s condition relating to pooling-of-interest accounting.

 

(2) Subject to this Agreement and the Plan, you may exercise the Option only by
written notice to the Company on or before the date of expiration of the Option.
Each such notice must:

 

  a. state the election to exercise the Option and the number of Shares with
respect to which it is being exercised;

 

  b. be signed by you or, in the event of your death or disability, by the party
entitled to exercise the Option;

 

  c. contain such representations as the Company requires; and

 

  d. be accompanied by cash or a check in the amount of the Exercise Price
payable to the order of the Company.

 

For all purposes of the Plan, the date of exercise will be the date on which you
have delivered the notice and any required payment to the Company.

 

(3) You agree to give prompt notice to the Company if you dispose of any Shares
acquired upon exercise of the Option within one year after you acquire them or
within two years after the Date of Grant.

 

(4) You will forfeit any unexercised portions of the Option upon either your
termination of employment or resignation for any reason unless (i) the Plan’s
provisions for death or disability apply, (ii) the Committee determines
otherwise at any time, or (iii) your employment agreement, if any, provides
otherwise.

 

(5) The Company may postpone the issuance and delivery of any Shares for so long
as the Company determines to be necessary or advisable to satisfy the following:

 

  a. the completion or amendment of any registration or qualification of the
Shares or satisfaction of any exemption from registration under any Federal or
state law, rule, or regulation;

 

     Page 2 of 5



--------------------------------------------------------------------------------

  b. compliance with any requests for representations under the Plan; and

 

  c. receipt of proof satisfactory to the Company that a person seeking to
exercise the Option after your death is authorized and entitled to exercise the
Option.

 

(6) If, at the time the Company should issue you Shares because of your exercise
of the Option, no current registration statement under the Securities Act of
1933 (the “Act”) covers such issuance, you must, before the Company will issue
such Shares to you:

 

  a. represent to the Company, in form satisfactory to counsel for the Company,
that you are acquiring the Shares for your own account and not with a view to
the resale or distribution of the Shares; and

 

  b. agree that you may not sell, transfer, or otherwise dispose of the Shares
issued to you under the Option unless:

 

  i. a registration statement under the Act is effective at the time of
disposition with respect to the Shares sold, transferred, or otherwise disposed
of; or

 

  ii. the Company has received an opinion of counsel or other information and
representations satisfactory to it to the effect that registration under the Act
is not required by reason of Rule 144 under the Act or otherwise.

 

(7) You may not exercise the Option if the issuance of the Shares upon such
exercise would violate any applicable federal or state securities laws or other
laws or regulations.

 

(8) Nothing in this Agreement restricts the right of the Company or any of its
affiliates to terminate your employment at any time, with or without cause. The
termination of employment, whether by the Company or any of its affiliates or
otherwise, and regardless of the reason therefore, has the consequences provided
for under the Plan and any applicable employment or severance agreement.

 

(9) You understand and agree that you will not be deemed for any purpose to be a
stockholder of the Company with respect to any of the Shares unless and until
they have been issued to you after your exercise of this Option and payment for
the Shares.

 

(10) You understand and agree that the existence of this Option will not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the common stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

     Page 3 of 5



--------------------------------------------------------------------------------

(11) At the time of exercise, the Company will round down any fractional shares
but will not make any cash or other payments in settlement of fractional shares
eliminated by rounding.

 

(12) The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.

 

(13) Any notice you give to the Company (including notice of exercise of all or
part of the Option) must be in writing and either hand-delivered or mailed to
the office of the Secretary of the Company (or to the Chair of the Committee if
you are then serving as Secretary). If mailed, it should be addressed to the
Secretary (or the Chair of the Committee) of the Company at 900 Bestgate Road,
Suite 100, Annapolis, Maryland 21401. Any notice given to you will be addressed
to you at your address as reflected on the personnel records of the Company. You
and the Company may change the address for notice by like notice to the other.
Notice will be deemed to have been duly delivered when hand-delivered or, if
mailed, on the day such notice is postmarked.

 

(14) Wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan will control.

 

    FTI CONSULTING, INC.

Date:                     

 

By:

 

--------------------------------------------------------------------------------

                   

 

     Page 4 of 5



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

I acknowledge receipt of a copy of the Plan, attached hereto. I represent that I
have read and am familiar with the Plan’s terms. I accept the Option subject to
all of the terms and provisions of this Agreement and of the Plan under which it
is granted, as the Plan may be amended in accordance with its terms. I agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee concerning any questions arising under the Plan with respect to the
Option.

 

Date:                     

 

 

--------------------------------------------------------------------------------

    Signature of Optionee

 

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THIS OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISE OF THIS OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR A SATISFACTORY OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THE SHARES THAT MAY BE PURCHASED UPON EXERCISE OF THIS OPTION MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A STOCK PURCHASE AGREEMENT TO BE ENTERED
INTO BETWEEN THE HOLDER OF THIS OPTION AND THE COMPANY UPON EXERCISE OF THIS
OPTION, A COPY OF WHICH AGREEMENT WILL THEREAFTER BE ON FILE WITH THE SECRETARY
OF THE COMPANY.

 

wcp3:64597/2

 

     Page 5 of 5